Citation Nr: 9926573	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-02 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for schizo-affective 
disorder. 


WITNESSES AT HEARING ON APPEAL

Appellant and N.V.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an increase in the 
30 percent  rating for the veteran's service-connected 
psychiatric disability, characterized as mixed bipolar 
disorder.  In November 1992, a notice of disagreement was 
received as to the increased rating issue.  The veteran did 
not initiate an appeal as to the other two issues.  A 
statement of the case was mailed to the veteran in November 
1992.  The veteran's substantive appeal was received in 
February 1993.  In February 1993, the veteran testified at a 
personal hearing before a hearing officer at the RO.  

In an April 1999 rating decision, the veteran's service-
connected psychiatric impairment was recharacterized as 
schizo-affective disorder, and was increased to 50 percent 
disabling, effective March 15, 1998. 


REMAND

In August 1999, the Board sent the veteran a letter in order 
to clarify what type of hearing he wanted.  The veteran was 
informed that if he did not respond, he would be scheduled 
for a personal hearing before a member of the Board at the 
RO.  The veteran did not respond, as such, he should be 
scheduled for such a hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 


West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


